DETAILED ACTION
Amended claims 1-4, 6-12, 14-15, 18-23 and 25 of U.S. Application No. 15/767,849 filed on 11/19/2020 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-10, 18-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the grating layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4, 6-9, 18-21 and 25 are also rejected for depending on claim 2.
Claim 10 recites the limitation "the plurality of strip electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the liquid crystals" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PGPub No. 2016/0182899) in view of Lee et al (U.S. PGPub No. 2015/0185546) and Lee et al (U.S. PGPub No. 2004/0135942) (942’).
Regarding claim 1, Liu (U.S. PGPub No. 2016/0182899) teaches a display panel, comprising: a lower substrate (Fig 4, 145) and an upper substrate (141) cell-assembled together; a light-emitting control layer (Fig 3, 14) arranged between the lower substrate and the upper substrate; and a plurality of pixel units (the left eye and the right eye), each pixel unit comprising a plurality of subpixel areas (Fig 4, the areas where elements 1431 and 1441 are located); and wherein the light-emitting control layer is configured to control the light-emitting directions and the light-emitting colors of the subpixel areas (para 0029), to allow the light-emitting directions of the subpixel areas toward a central portion of the display panel (Fig 3, the light beams are directed toward the eyes of the viewer which are in a central portion of the display panel), and the light-emitting control layer is also configured to control the display grayscale of the subpixel areas (para 0029; adjusting the voltage of the electrodes corresponding to the pixels, the grayscale of the pixels can be adjusted which means the display grayscale can be controlled). 
However, Liu fails to teach a plurality of pixel units defined by a plurality of data lines and gate lines intersected with each other.
Lee et al (U.S. PGPub No. 2015/0185546) teaches a plurality of pixel units (Fig 2, PX) defined by a plurality of data lines (171) and gate lines (121) intersected with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Liu with a plurality of pixel units defined by a plurality of data lines and gate lines intersected with each other as taught by Lee to 
The combination of Liu in view of Lee still fails to teach one or more side surfaces of the lower substrate are configured to receive the incidence of collimated light.
Lee et al (U.S. PGPub No. 2004/0135942) (942’) teaches one or more side surfaces of the lower substrate (Fig 2, 110) are configured to receive the incidence of collimated light (160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display panel of Liu to receive an incidence of collimated light from one side surface of the lower substrate as taught by Lee to provide a light source that emits light inside the lower substrate upward into the device (see Lee para 0024-0025). 
Regarding claim 11, Liu, Lee and Lee teaches all of the elements of the claimed invention as stated above.
Lee (942’) further teaches wherein a quantum dot pixel layer (Fig 4, P; para 0038 lines 8-10) is disposed on a surface of the upper substrate (Fig 3, 102) facing the lower substrate (110).
Regarding claim 12, Liu, Lee and Lee teaches all of the elements of the claimed invention as stated above.
Liu further teaches a coupling grating layer (Fig 4, 143, 144), a filling layer (147) and a wave guide layer (142) disposed between the lower substrate (145) and the light-emitting control layer and sequentially arranged on the lower substrate; the thickness of the lower substrate is greater than that of the wave guide layer; and the refractive index of the filling layer is less than that of the lower substrate (Fig 4).

Regarding claim 14, Liu (U.S. PGPub No. 2016/0182899) teaches a display device (Abstract line 1), comprising a display panel (Fig 4), wherein the display panel comprises: a 
However, Liu fails to teach a plurality of pixel units defined by a plurality of data lines and gate lines intersected with each other.
Lee et al (U.S. PGPub No. 2015/0185546) teaches a plurality of pixel units (Fig 2, PX) defined by a plurality of data lines (171) and gate lines (121) intersected with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Liu with a plurality of pixel units defined by a plurality of data lines and gate lines intersected with each other as taught by Lee to control a TFT by a gate signal which transfers a data voltage by the data line to the pixel electrode for display (see Lee para 0063). 
The combination of Liu in view of Lee still fails to teach one or more side surfaces of the lower substrate are configured to receive the incidence of collimated light.
Lee et al (U.S. PGPub No. 2004/0135942) (942’) teaches one or more side surfaces of the lower substrate (Fig 2, 110) are configured to receive the incidence of collimated light (160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display panel of Liu to receive an incidence of 
Regarding claim 15, Liu, Lee and Lee teaches all of the elements of the claimed invention as stated above.
Lee (942’) further teaches edge-lit collimated light sources (Fig 2, 160; para 0024) disposed on one or more sides of the lower substrate (110).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PGPub No. 2016/0182899) in view of Lee et al (U.S. PGPub No. 2015/0185546) and Lee et al (U.S. PGPub No. 2004/0135942) (942’) as applied to claim 1 above, and further in view of Tanaka et al (U.S. PGPub No. 2011/007243). 
Regarding claim 23, Liu, Lee and Lee teaches all of the elements of the claimed invention as stated above.
However, Liu in view of Lee and Lee fails to teach a first protective film provided on a surface of the upper substrate away from the lower substrate and configured to protect the display panel; and a second protective film provided on a surface of the lower substrate away from the upper substrate and configured to protect the display panel; wherein a refractive index of the first protective film is less than the refractive index of the upper substrate, and a refractive index of the second protective film is less than a refractive index of the lower substrate.
Tanaka teaches a first protective film (Fig 2, 202) provided on a surface of the upper substrate (103) away from the lower substrate (101) and configured to protect the display panel; and a second protective film (202) provided on a surface of the lower substrate (101) away from the upper substrate (103) and configured to protect the display panel; wherein a refractive index of the first protective film is less than the refractive index of the upper substrate (para 0047; para 0025 lines 28-32; the refractive index would be less in the glass surface treatment layer 202 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Liu, with a first protective film provided on a surface of the upper substrate away from the lower substrate and configured to protect the display panel and a second protective film provided on a surface of the lower substrate away from the upper substrate and configured to protect the display panel as taught by Tanaka, to serve as a foundation to protect the upper and lower substrates in the display panel (see Tanaka para 0047 lines 1-4). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/13/2021